Title: From George Washington to Benjamin Harrison, Sr., 21 March 1781
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     My Dr Sir,
                     New Windsor 21st March 1781.
                  
                  Upon my return to this place last night, I met your private & friendly letter of the 25th of February.  I do not delay a moment to thank you for the interesting matter contained in it, and to express my surprize at that part which respects a pension for my Mother.
                  True it is, I am but little acquainted with her present situation, or distresses, if she is under any.  As true it is, a year or two before I left Virginia (to make her latter days comfortable, & free from care) I did, at her request but at my own expence, purchase a commodious house, Garden & Lotts (of her own choosing) in Fredericksburg, that she might be near my Sister Lewis, her only daughter—and did moreover agree to take her Land & Negroes at a certain yearly Rent, to be fixed by Colo. Lewis & others (of her own nomination,) which has been an annual expence to me ever since, as the Estate never raised one half the Rent I was to pay—Before I left Virginia, I answered all her calls for money; and since that period, have directed my Steward to do the same.  Whence her distresses can arise therefore, I know not, never having received any complaint of his inattention or neglect on that head; tho’ his inability to pay my own taxes, is such I know, as to oblige me to sell negroes for this purpose—The taxes being the most unequal (I am told) in the world—some persons paying for things of equal value, four times, nay ten times, the rate that others do.  But putting these things aside, which I could not avoid mentioning, in exculpation of a presumptive want of duty on my part; confident I am that she has not a child that would not divide the last sixpence to relieve her from real distress.  This she has been repeatedly assured of by me: and all of us, I am certain, would feel much hurt, at having our mother a pensioner, while we had the means of supporting her; but in fact she has an ample income of her own.
                  I lament exceedingly that your letter, which conveyed the first hint of this matter, did not come to my hands sooner; but I request, in pointed terms if the matter is now in agitation in your assembly, that all proceedings on it may be stopped—or in case of a decision in her favor, that it may be done away, & repealed at my request.
                  I must defer answering your public Letter, ’till the next Post—This is written in much haste to go by the present mail, which is on the point of closing.  The measures I had taken previous to the date of your letter (for the reduction of Arnolds Corps) were, you may be assured, every thing that was possible, in my circumstances, to do—If the States will not, or cannot provide me with the means; it is in vain for them to look to me for the end, and accomplishment of their wishes.  Bricks are not to be made without straw.  As our eyes are turned to your quarter for interesting events, we have few occurrences of moment here, none pleasing—I shall only add an expression of my sincere concern for the damage & losses I hear you have sustained by that arch traitor, Arnold, & my assurances of being with much truth, Your affecte friend & servant
                  
                     G: Washington
                  
               